Title: From Thomas Jefferson to Steuben, 25 November 1780
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Nov. 25. 1780.

The Officers were desired to give notice to the militia when arms were delivered them that no man would ever be discharged till he had returned his arms or given justifiable reasons for not doing it, and this was given out in general orders by the commanding officers. Nothing was said at that time about other stores, but I shall when the order for their discharge is given out, desire that strict account be rendered by every man of what has been put into his hands, before he shall be discharged.
I shall be happy at all times to receive from you every intimation which may tend to secure the public stores or to promote the common good in any other way, and nothing in my power shall be omitted to promote those objects.
I have the honor to be with the greatest esteem Sir, your most obedt. servt.,

Th: Jefferson

